Filed Pursuant to Rule 497(e) 1933 Act File No. 333-86348 1940 Act File No. 811-21079 EXPLANATORY NOTE On behalf of Hatteras Alternative Mutual Funds Trust (the “Trust”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule405 of Regulation S-T and General Instruction C.3.(g) of FormN-1A.The interactive data file included as an exhibit to this filing relates to the Supplement filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule497(e) under the Securities Act on January 12, 2016; such form of Supplement (AccessionNumber 0000894189-15-006823) is incorporated by reference into this Rule497 Document. EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
